DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The declaration under 37 CFR 1.132 filed 12/21/2020 is sufficient to overcome the rejection of claims 1-19 based upon 35 USC 103 over Stempel et al. (US 2005/0282977) in view of Cook et al. (US 2008/0300358).

Allowable Subject Matter
Claims 1-19 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art fails to teach or render obvious a method for making a pressure sensitive adhesive curable composition including the steps of mixing starting materials comprising A) a polyorganosiloxane resin comprising units of formulae (R13SiO1/2)b(SiO4/2-)c(HOSiO3/2)d, B) a polydiorganosiloxane comprising i) a silanol-terminated polydiorganosiloxane of formula 
    PNG
    media_image1.png
    94
    164
    media_image1.png
    Greyscale
 where a weight ratio for amounts of A) and B) of 0<A/B≤0.3, and C) an organic solvent thereby forming a mixture, and adding a starting material comprising E) a silyl phosphate compound, 
The prior art fails to teach or render obvious a pressure sensitive adhesive curable composition including a reaction product of starting materials comprising A) a polyorganosiloxane resin comprising units of formulae (R13SiO1/2)b(SiO4/2-)c(HOSiO3/2)d, B) a polydiorganosiloxane comprising i) a silanol-terminated polydiorganosiloxane of formula 
    PNG
    media_image1.png
    94
    164
    media_image1.png
    Greyscale
 where a weight ratio for amounts of A) and B) of 0<A/B≤0.3, and E) a silyl phosphate compound, thereby preparing a pressure sensitive adhesive composition as to the context of claim 9.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADFORD M GATES whose telephone number is (571)270-3558.  The examiner can normally be reached on Monday-Thursday 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nadine Norton can be reached on (571) 272-1465.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BG/
/SHAMIM AHMED/Primary Examiner, Art Unit 1713